DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 8/14/2020. Currently, claims 1, 4 and 6-16 are pending in the application. Claims 2, 3, 5 and 17-20 are cancelled by Applicant. Claims 4, 9-14 and 16 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/14/2020 has been entered.
 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to 
	
Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant’s arguments with respect to the prior art rejection(s) of claim(s) in view of Reed et al. have been considered but are moot in view of the new interpretation of Reed et al. presented below.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because the abstract includes legal phraseology, which is not permitted. The term “comprising” should be removed from the abstract to avoid this error.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because the abstract exceeds the permitted word length of 150 words. Currently, the abstract is 151 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “the first teeth and the second teeth of the first and second gears, respectively, only meshing with one another,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the distance” should be amended to recite ---the single distance---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the linkage” should be amended to recite ---the single linkage---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the first arm” should be amended to recite ---the first hinge arm---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the second arm” should be amended to recite ---the second hinge arm---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the first teeth” should be amended to recite ---the first plurality of teeth---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the second teeth” should be amended to recite ---the second plurality of teeth---.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. (US 4,493,316), hereinafter “Reed”.
Regarding claim 1, Reed discloses in Figures 1, 2 and 4-6 a method of making a hinge assembly (knee stabilizer 10; Figs. 1-2) comprising: selecting a defined motion path of a hinge assembly (Figs. 4-5; Col. 5, lines 13-24) comprising a first hinge arm (pinion stop gear arm 60) rotatable about a first location point (pivot pin 30; Col. 4, lines 24-27) and including a first gear (hinge gear 56; Figs. 4-5) rotatable about said first location point (pivot pin 30; Col. 4, lines 24-27) and having a first plurality of teeth (as defined in the annotated copy of Figure 5 provided below), and a second hinge arm (pinion stop gear arm 62) rotatable about a second location point (pivot pin 32; Col. 4, lines 24-27) and including a second gear (pinion stop gear 63) rotatable about (via gear arm 62)said second location point (pivot pin 32; Col. 4, lines 24-27) and having a second plurality of teeth (as defined in the annotated copy of Figure 5 provided below) arranged to interact with (as shown in Figure 5) the first teeth (Figs. 4-5; Col. 5, lines 35-38), the defined motion path including a variable shift of the second location point (pivot pin 32) in a vertical direction and a horizontal direction relative to the first location point (pivot pin 30) (Col. 2, lines 40-45; Col. 5, lines 13-24; polycentric rotation emulates the varying axes of rotation of a natural knee); linking (column 4, lines 13-16 teaches “the links 50 and 52 are rotatably connected at their ends to the extensions 36 of thigh shell 16 and extensions 38 of calf shell 22 by pivot pins 30 and 32 respectively;” Figure 4 

    PNG
    media_image1.png
    701
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    584
    455
    media_image2.png
    Greyscale

Regarding claim 6, Reed discloses the limitations of the claimed invention as discussed above. Reed further discloses wherein the defined motion path comprises an instantaneous center of rotation (ICoR) path of the second hinge arm located at or near the first teeth of the first gear (Figs. 4-5). It is noted that an ICoR path will be located where the teeth of the two gears mesh (see https://en.wikipedia.org/wiki/Instant_centre_of_rotation, section “Instant center of a wheel rolling without slipping”), thereby being located at or near the first teeth of the first gear. 
Regarding claim 7, Reed discloses the limitations of the claimed invention as discussed above. Reed further discloses wherein the ICoR path generally corresponds to anatomical knee motion of a user (Col. 5, lines 13-24; Figs. 4-5; Col. 2, lines 40-45 and lines 66-68). It is noted that the ICoR path will be considered to generally 
Regarding claim 8, Reed discloses the limitations of the claimed invention as discussed above. Reed further discloses wherein the ICoR path deviates from anatomical knee motion of a user (Col. 3, lines 4-7). It is noted that a rotational misalignment between the femur and tibia or the wearer would result in a deviated ICoR path of the knee. Additionally, adjustment of the stabilizer to provide torque to remedy a rotational misalignment would result in the ICoR path of the stabilizer to deviate from the misaligned knee motion of the user. 
Regarding claim 15, Reed discloses the limitations of the claimed invention as discussed above. Reed further discloses wherein the hinge assembly is adapted for use with a prosthetic device. It is noted that the knee stabilizer would be able to be worn over a prosthetic device, as the structure does not preclude it from being worn over a prosthetic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/26/2021